Exhibit 10.2 PARTIAL RELEASE OF COLLATERAL This Partial Release of Collateral (this “Release”) is made as of June 21, 2009 among Alpha Capital Anstalt (“Alpha”), Whalehaven Capital Fund, Ltd. (“Whalehaven”) (Alpha and Whalehaven collectively referred to as the “Subscribers”) and One Voice Technologies, Inc. (the “Company”).Capitalized terms used herein shall have the meanings assigned to such terms in the Security Agreement (defined below). 1.Reference is hereby made to the Security Agreement dated as of February 16, 2006, (the “Security Agreement”) among the Subscribers and the Company, creating a security interest in certain assets of the
